SENTENCIA
En el presente caso se presentó una denuncia contra la Sra. Nelly Collazo González por el delito de apropiación *338ilegal agravada. La conducta imputada a la señora Collazo González consistía de varios actos mediante los cuales se apropió de distintas sumas de dinero pertenecientes a los clientes de su patrono, el Dr. José Gómez. A pesar de ello, el Ministerio Público sólo imputó la comisión de un delito en virtud de la figura del delito continuado.
Luego de que el foro de instancia determinara causa probable para acusar, la defensa solicitó la desestimación del cargo presentado contra la señora Collazo González. Alegó, en síntesis, que el Ministerio Público incorrecta-mente consolidó varios delitos ocurridos en fechas distintas. Argumentó también que muchos de los delitos en cuestión eran menos graves, ya que las cantidades apro-piadas eran menores de doscientos dólarés. Conforme a lo anterior, la defensa sostuvo que estos delitos menos graves estaban prescritos, pues ya había pasado más de un año desde la comisión de los actos imputados.
El Tribunal de Primera Instancia denegó la solicitud de la señora Collazo González, pues consideró que la conducta imputada constituía un delito continuado. Inconforme, la señora Collazo González acudió ante el foro apelativo. Dicho foro denegó expedir el auto solicitado por entender que el Ministerio Público actuó correctamente al imputar un solo delito en lugar de varios delitos. Aún insatisfecha, la señora Collazo González acudió ante nos.
Luego de los procedimientos y trámites de rigor, este Tribunal se encuentra igualmente dividido en cuanto a la correcta resolución del caso de autos. Por lo tanto, se con-firma por empate el dictamen del Tribunal de Apelaciones y se devuelve el caso al foro de instancia para que se continúe con los procedimientos de forma compatible con lo aquí resuelto.
Así lo pronunció, manda el Tribunal y certifica la Secre-taria del Tribunal Supremo. El Juez Presidente Señor Her-nández Denton emitió una opinión disidente, a la cual se unieron el Juez Asociado Señor Rivera Pérez y la Jueza *339Asociada Señora Fiol Matta. La Juez Asociada Señora Ro-dríguez Rodríguez emitió una opinión de conformidad.
CFdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo
— O —